ORDER

PER CURIAM.
In State v. Shaw, 839 S.W.2d 30, 32 (Mo. App.1992), we affirmed Movant’s conviction of murder in the first degree and armed criminal action and remanded his Rule 29.15 motion for further proceedings. Movant now appeals the denial of his Rule 29.15 motion following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find that the judgment of the motion court was not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).